            Case 5:19-mc-00009-PRW Document 8 Filed 12/20/19 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

 MAGNESIUM MACHINE, LLC                          )
                                                 )
                       Plaintiff,                )
                                                 )
                                                 )
 v.                                              )     Case No. MC-19-9-PRW
                                                 )
 TERVES, LLC                                     )
                                                 )
                       Defendant.                )
                                                 )

 UNOPOSSED MOTION FOR EXTENSION OF TIME TO FILE RESPONSE IN
OPPOSITION TO OBJECTION TO AND MOTION TO QUASH TERVES’ OHIO
         LITIGATION SUBPOENAS SERVED ON NONPARTIES

       Defendant Terves, LLC (“Terves”), respectfully requests that this Court extend

Terves’ time to file its Response in Opposition (“Response”) to Plaintiff Magnesium

Machine, LLC’s (“Plaintiff”) Objection to and Motion to Quash Terves’ Ohio Litigation

Subpoenas Served on Nonparties [Doc. No. 1] (“Motion to Quash”) by twenty-one (21)

days to January 14, 2020. In support whereof and as required by LCvR 7.1(h), Terves

states as follows:

       1.       Plaintiff filed its Motion to Quash on December 3, 2019. Pursuant to LCvR

7.1(g), Terves’ Response is due on Christmas Eve, December 24, 2019.

       2.       Due to various end of the year obligations, the Holidays, and travel

commitments with respect to same, Terves is unable to prepare a Response by the current

deadline.
             Case 5:19-mc-00009-PRW Document 8 Filed 12/20/19 Page 2 of 4



        3.       As a result, Terves believes an additional twenty-one (21) days are necessary

to adequately prepare its Response.

        4.       Terves has made no previous request for an extension with respect to its

Response.

        5.       Terves is authorized to state that Plaintiff does not oppose this Motion.

        6.       As no hearing is currently set on Plaintiff’s Motion to Quash, Terves’ request

will have no impact on any deadlines.

        WHEREFORE, premises considered, Terves respectfully requests that this Court

enter an order granting Terves leave to file its Response no later than Tuesday, January 14,

2020.




                                                2
Case 5:19-mc-00009-PRW Document 8 Filed 12/20/19 Page 3 of 4



                           /s/ Michael P. Whaley
                           David A. Elder, OBA # 20687
                           Matthew W. Brockman, OBA # 22077
                           Michael P. Whaley, OBA # 33640
                           HARTZOG CONGER CASON
                           201 Robert S. Kerr Avenue, Suite 1600
                           Oklahoma City, Oklahoma 73102
                           (405) 235-7000 | (405) 996-3403 (fax)
                           delder@hartzoglaw.com
                           mbrockman@hartzoglaw.com
                           mwhaley@hartzoglaw.com

                           -and-

                           David B. Cupar, Ohio # 0071622
                           (pro hac vice pending)
                           Matthew John Cavanagh, Ohio # 0079522
                           (pro hac vice pending)
                           McDonald Hopkins, LLC
                           600 Superior Ave., East, Ste. 2100
                           Cleveland, OH 44114
                           dcupar@mcdonaldhopkins.com
                           mcavanagh@mcdonaldhopkins.com
                           ATTORNEYS FOR DEFENDANT




                             3
         Case 5:19-mc-00009-PRW Document 8 Filed 12/20/19 Page 4 of 4



                             CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing. Based upon the records
currently on file, the Clerk of the Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

       Daniel V. Carsey – dcarsey@hallestill.com
       Jacqueline M. McCormick – jmccormick@hallestill.com
       Stephen H. Buzin – buzinlaw@swbell.net
       Diana M. Sangalli – dmsangalli@duanemorris.com
       Wayne Paul Frank – wpfatty@aol.com
       Douglas J. Sorocco – dsorocco@dunlapcodding.com
       Jordan Sigale – jsigale@dunlapcodding.com
       Evan W. Talley – etalley@dunlapcodding.com
       Steven J. Forbes – sforbes@norchilaw.com

                                                 /s/ Michael P. Whaley
                                                 Michael P. Whaley




                                             4
